COURT OF APPEALS OF VIRGINIA


Present:   Judges Benton, Coleman and Willis


LAURA D. PERFATER

v.   Record No. 0712-95-3                      MEMORANDUM OPINION *
                                                   PER CURIAM
AMES TEXTILE CORPORATION                       SPETEMBER 26, 1995
AND
AMERICAN & FOREIGN INSURANCE COMPANY


         FROM THE VIRGINIA WORKERS' COMPENSATION COMMISSION
            (Joseph J. Steffen, Jr., on brief), for appellant.

            (Richard D. Lucas; Woods, Rogers & Hazlegrove, on
            brief), for appellees.



     Laura D. Perfater contends that the Workers' Compensation

Commission erred in finding that she failed to prove that her

alleged neck and shoulder injuries were causally related to her

compensable May 18, 1994 injury by accident.    Upon reviewing the

record and the briefs of the parties, we conclude that this

appeal is without merit.    Accordingly, we summarily affirm the

commission's decision.   Rule 5A:27.
     On appeal, we view the evidence in the light most favorable

to the prevailing party below.    R.G. Moore Bldg. Corp. v.

Mullins, 10 Va. App. 211, 212, 390 S.E.2d 788, 788 (1990).

Unless Perfater's evidence proved as a matter of law that the

accident of May 18 caused her injury, rather than some other

causative event or circumstance, the commission's findings are

     *
      Pursuant to Code § 17-116.010 this opinion is not
designated for publication.
binding and conclusive upon us.        Tomko v. Michael's Plastering

Co., 210 Va. 697, 699, 173 S.E.2d 833, 835 (1970).

     In denying benefits to Perfater, the commission found the

following:
                  The Deputy Commissioner denied benefits,
             finding the claimant was not credible and did
             not give accurate histories to the
             physicians, which renders their opinions
             regarding causation less persuasive. Upon
             Review of the entire record, we agree with
             the Deputy Commissioner's determination. Not
             only were the physicians unaware of the
             claimant's limited recreational activities,
             the medical reports refer to a history of
             neck complaints since the accident, which the
             claimant denied at the hearing.
                  While an EMG revealed a tardy ulnar
             palsy, this condition is not related to the
             accident. The claimant never complained to
             anyone with the employer about any other
             injuries besides the eye cut and did not give
             an accurate medical history to her
             physicians. Based on the inconsistencies and
             inaccuracies in the record, we cannot find
             the claimant has sustained her burden of
             establishing a causal link between her neck
             complaints and her May 18, 1994 industrial
             accident . . . .

     Credibility determinations of witnesses are within the fact

finder's exclusive purview.     Goodyear Tire & Rubber Co. v.

Pierce, 5 Va. App. 374, 381, 363 S.E.2d 433, 437 (1987).       Because

Perfater gave her treating physicians inaccurate medical

histories, the commission was entitled to find that the

physician's medical opinion concerning the cause of Perfater's

neck condition was not based upon reliable information.

Accordingly, the commission was entitled to reject the

physician's opinion concerning causation.        See Clinchfield Coal



                                   2
Co. v. Bowman, 229 Va. 251-52, 329 S.E.2d 15, 16 (1985).    "It

lies within the commission's authority to determine the facts and

the weight of the evidence . . . ."     Rose v. Red's Hitch &

Trailer Servs., Inc., 11 Va. App. 55, 60, 396 S.E.2d 392, 395

(1990).   The commission considered the witnesses' testimony and

the medical records and resolved the issue of credibility against

Perfater.   We will not disturb this finding on appeal.    Goodyear,
5 Va. App. at 381, 363 S.E.2d at 437.
     Accordingly, we affirm the commission's decision.

                                           Affirmed.




                                 3